Title: To George Washington from Alexander Spotswood, 15 September 1793
From: Spotswood, Alexander
To: Washington, George


          
            Dear Sir
            Virga Nottingham Septr 15th 1793
          
          I did myself the honr to write you sometime past; that my Eldest Daughter had married a
            Mr Francis Brooke a gentleman in the profession of the law—and requested that if ever
            the naval officers place was Vacant at Hobs Hole where he lives, that you would be so
            good as to give him the appointment.
          I now have Some reason to Suppose it will be soon Vacant; (this post to my Son in law,
            in addition to his practice, would enable him better to provide for a riseing family;
            and I will Venture to assure you Sir, that the Bussiness will be conducted by him, with
            the greatest rigidness & punctuality—and I would not on any Acct recommend him to
            you, if I had not have had, many years proof, of his Strickt honour & Integrity—yr
            freindship in this Instance will lay me under Additional Obligations. with the Sincerest
            regard & Esteem an Attachment I remn yr obedt st
          
            A. Spotswood
          
        